REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an engine, including: “a second raised portion provided to protrude in a convex shape at an intake side opposed to the intake port, in the outer circumferential region, at a position orthogonal to the ridge extending direction of the pair of first raised portions, and with a height of an uppermost portion of the first raised portion relative to a deepest portion of the cavity being represented as H1 and a height of an uppermost portion of the second raised portion in the cylinder axis direction relative to the height position of the deepest portion being represented as H2, H1/H2 as a ratio of the height H1 of the first raised portion to the height H2 of the second raised portion is set to be in a range of 1.79 or more and 3.29 or less,” in combination with the remaining limitations of the claim.
With respect to independent claim 2, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an engine, including: “a second raised portion provided to protrude in a convex shape at an intake side opposed to the intake port, in the outer circumferential region, at a position orthogonal to the ridge extending direction of the pair of first raised portions, and with a height of an uppermost portion of the first raised portion relative to a deepest portion of the cavity being represented as H1 and a height of an uppermost portion of the second raised portion in the cylinder axis direction relative to the height position of the deepest portion being represented as H2, H1/H2 as a ratio of the height H1 of the first raised portion to the height H2 of the second raised portion is set to be in a range of 1.92 or more and 2.75 or less,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747